DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on January 29th, 2021 has been acknowledged and has been entered.  By this amendment, claims 1, 5, 10, 13, and 15 have been amended, claims 6-8, 14, 18, and 21 have been cancelled.  Accordingly, claims 1-5, 9-13, 15-17, 19, and 20 are pending in the present application in which claims 1, 10, and 15 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Igor D. Ozeruga (Reg. No. 72,399) on February 18th, 2021.
The application has been amended as follows:
In the claims:
Please cancel claims 3, 5, 13, and 19.
Please change entire independent claim 1 to --An integrated circuit comprising:
	a first thermal sink layer;

	a first thermally conductive via that couples the first ground plane to the first thermal sink layer;
a second thermal sink layer;
	a second ground plane associated with a second set of circuits that have a second operational temperature requirement that is higher than the first operational temperature requirement, wherein the second ground plane and the second set of circuits are formed of a second electrically conducting material that has a different operating temperature requirement than the first electrically conducting material, and the second ground plane and the second set of circuits reside in a second dielectric layer overlying the substrate and one of overlying and underlying the first dielectric layer, wherein the first dielectric layer has a thickness that prevents coupling between phonons in the first ground plane and phonons in the second ground plane; and
	a second thermally conductive via that couples the second ground plane to the second thermal sink layer, wherein the first thermal sink layer is cooled at a first temperature to maintain the first set of circuits at the first operational temperature requirement and the second thermal sink layer is cooled at a second temperature to maintain the second set of circuits at the second operational temperature requirement, wherein the first and second thermal sink layers are not formed of a superconductive material.--.

	
Please change entire independent claim 10 to --A monolithic microwave integrated circuit (MMIC) comprising:
	a first electrically conducting ground plane associated with a first set of superconducting circuits that have a first operational temperature requirement, wherein the first electrically conducting ground plane and the first set of superconducting circuits are formed of a first electrically conducting material, and the first electrically conducting ground plane and the first set of superconducting circuits reside in a first dielectric layer overlying a substrate;
	a second electrically conducting ground plane associated with a second set of superconducting circuits that have a second operational temperature requirement that is higher than the first operational temperature requirement, wherein the second electrically conducting ground plane and the second set of superconducting circuits are formed of a second electrically conducting material that has a different operating temperature requirement than the first electrically conducting material, and the second electrically conducting ground plane and the second set of superconducting circuits reside in a second dielectric layer overlying the substrate and one of overlying and underlying the first dielectric layer; wherein the first dielectric layer has a thickness that prevents coupling between phonons in the first electrically conducting ground plane and phonons in the second electrically conducting ground plane;

a second thermal sink layer disposed the other of above or below the first and second electrically conducting ground planes, wherein the first and second thermal sink layers are not formed of a superconductive material;
	a first set of thermally conductive vias that each couple the first electrically conducting ground plane to the first thermal sink layer; and
	a second set of thermally conductive vias that each couple the second ground plane to the second thermal sink layer.--.
	
	Please change entire independent claim 15 to --An integrated circuit comprising:
	a plurality of thermal sink layers with each thermal sink layer being thermally isolated from each other thermal sink layer, wherein each thermal sink layer of the plurality of thermal sink layers is not formed of a superconductive material; and
	a plurality of ground planes each being associated with a respective set of circuits that each have a different operational temperature requirement than the other, each of the plurality of ground planes being coupled to a respective thermal sink layer by a respective thermal via, wherein each thermal sink layer is cooled at a respective temperature to maintain its coupled ground plane at its respective operational temperature requirement, 
wherein a first ground plane of the plurality of ground planes and a first set of circuits of the respective set of circuits associated with the first ground plane reside in a 
wherein a second ground plane of the plurality of ground planes and a second set of circuits of the respective set of circuits associated with the second ground plane reside in a second dielectric layer overlying the substrate and one of overlying and underlying the first dielectric layer, wherein the second ground plane and the second set of circuits are formed of a second electrically conducting material that has a different operating temperature requirement than the first electrically conducting material, and
wherein the first dielectric layer has a thickness that prevents coupling between phonons in the first ground plane and phonons in the second ground plane.--.

Please change entire dependent claim 16 to --The circuit of claim 15, wherein each thermal sink layer, and each thermal via are formed of copper.--.

Please change entire dependent claim 17 to --The circuit of claim 15, wherein the first ground plane is formed from Aluminum, and the second ground plane is formed of Niobium.--.
Allowable Subject Matter
Claims 1, 2, 4, 9-12, 15-17, and 20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on January 29th, 2021 (see Applicant’s remarks on page 6, lines 8 to page 7, line 25), it is 
Claims 2, 4, 9, 11, 12, 16, 17, and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892